Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) Status
Claims 1,6-10,12-14,19,and 20 have been amended, claims 3-5,11,15-18 and 21 have been cancelled in the Supplemental Response filed August 24, 2021. Accordingly, claims 1,2,6-10,12-14,19,20 and 22-27 are pending.

Withdrawn Objection(s) Rejections
	Applicant's amendments and arguments filed August 24, 2021  are acknowledged and have been fully considered.  
The objection of claim 14 is withdrawn in view of Applicant’s amendment. 
Claims 1,2,6-10,12-14,19 and 20 were rejected under 35 USC 103 as being obvious over  McKnight et al. (US2015/0143860A1). This rejection is withdrawn in view of Applicant’s amendments and persuasive arguments.  The rejection(s) of claims 3-5,11,15-18 and 21 are moot in view of being cancelled. 





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims recite product-by-process limitations and these limitations impart structural differences in view of the teachings of the cited prior art, McKnight et al. (US2015/0143860A1). Specifically, the coating of the instant invention is initially in the form of a liquid and that this liquid system remains in liquid form without precipitating out and is homogeneous due to the concentrations of DMSO and NBPT used.  The cited prior art, McKnight, teaches a higher concentration of DMSO and a lower concentration of NBPT and that at those concentrations, there would be precipitation and the coating would not be homogeneously applied. In addition, Applicant has found that the use of DMSO at lower concentrations lead to increased crash strength which is Applicant’s goal (see Tables 11 -14 as well as examples 75-77 and 81 of the instant specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Claims 1,2,6-10,12-14,19 and 20 (renumbered as 1-18) are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617